Citation Nr: 0827260	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-32 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids.

2.  Entitlement to an effective date prior to January 11, 
1991, for an award of a 10 percent rating for hemorrhoids.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
shell fragment wound of the right foot.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
glaucoma.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Sjogren's syndrome.

9.  Entitlement to special monthly pension (SMP) based on the 
need for aid and attendance.


WITNESSES AT HEARING ON APPEAL

Appellant and nephew


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1968 until March 
1971.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

The veteran presented testimony at a March 2008 
videoconference hearing before the undersigned.  A transcript 
of that proceeding is associated with the claims folder.

Additional evidence was submitted in March 2008, prior to the 
certification of the appeal to the Board.  However, such 
evidence was accompanied by a waiver of Agency of Original 
Jurisdiction (AOJ) consideration.  Therefore, appellate 
review may proceed at this time. 

It is noted that the most recent supplemental statement of 
the case characterizes the veteran's shell fragment wound 
claim as involving the "left or right" feet.  However, the 
veteran has consistently claimed shell fragment wound 
residuals only as to the right foot.  Accordingly, the issue 
has been characterized as indicated on the title page of this 
decision.  

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
hemorrhoids have been productive of complaints of rectal 
bleeding, pain, and itching; objectively, the evidence 
demonstrates external and internal non-thrombosed hemorrhoids 
but does not show persistent bleeding or fissures.   

2.  The veteran's claim of entitlement to a compensable 
rating for hemorrhoids was received by the RO on January 11, 
1991; within one year prior to that date an increase in 
disability was not factually ascertainable.

3.  No medical or testimonial record prior to January 11, 
1991, can be construed as an informal claim.

4.  In an August 1972 decision, the Board denied a claim of 
entitlement to service connection for a shell fragment wound 
of the right foot.

5.  The evidence added to the record since August 1972, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.

6.  In an unappealed September 2004 rating decision, the RO 
denied claims of entitlement to service connection for 
diabetes mellitus, peripheral neuropathy, and 
glaucoma.

7.  The evidence added to the record since September 2004, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claims.

8.  In an unappealed January 2005 rating decision, the RO 
denied claims of entitlement to service connection for 
rheumatoid arthritis and Sjogren's syndrome.

9.  The evidence added to the record since January 2005, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claims.

10.  The competent evidence does not show that the veteran is 
blind or has visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less.

11.  The evidence does not establish that the veteran is a 
patient in a nursing home.

12.  The competent evidence does not demonstrate that the 
veteran is unable to  dress or undress himself, keep himself 
ordinarily clean and presentable, feed himself, attend to the 
wants of nature, and protect himself from the hazards or 
dangers incident to his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.114, Diagnostic Code (DC) 7336 (2007).

2.  The criteria for an effective date prior to January 11, 
1991, for the assignment of a 10 percent rating for 
hemorrhoids have not been met. 38 U.S.C.A. §§ 5103(a), 5103A, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 
3.159, 3.400 (2007).

3.  The August 1972 Board decision which denied the veteran's 
claim of entitlement to service connection for a shell 
fragment wound of the right foot is final.  38 U.S.C.A. § 
7104 (West 2002).

4.  The evidence received subsequent to the August 1972 Board 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for shell 
fragment wound of the right foot have not been met.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

5.  The September 2004 rating decision which denied the 
veteran's claims of entitlement to service connection for 
diabetes mellitus, peripheral neuropathy, and 
glaucoma, is final.

6.  The evidence received subsequent to the September 2004 
rating decision is not new and material, and the requirements 
to reopen claims of entitlement to service connection for 
diabetes mellitus, peripheral neuropathy, and glaucoma have 
not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

7.  The January 2005 rating decision which denied the 
veteran's claims of entitlement to service connection for 
rheumatoid arthritis and Sjogren's syndrome is final.

8.  The evidence received subsequent to the January 2005 
rating decision is not new and material, and the requirements 
to reopen claims of entitlement to service connection for 
rheumatoid arthritis and Sjogren's syndrome have not been 
met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

9.  The criteria for an award of SMP based on aid and 
attendance have not been met. 38 U.S.C.A. §§ 5102, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Increased Rating for Hemorrhoids

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's claim of entitlement to an increased rating for 
hemorrhoids was received in February 2004.  Throughout the 
rating period on appeal, he is assigned a 10 percent 
evaluation for hemorrhoids pursuant to DC 7336.  That 
diagnostic code provides a 10 percent rating where the 
evidence demonstrates hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  

In order to be entitled to the next-higher 20 percent 
evaluation, the evidence must show hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures. 38 C.F.R. § 4.114, DC 7336 (2007).

The pertinent evidence of record includes a December 2003 VA 
outpatient treatment report reflecting complaints of rectal 
bleeding.  Additionally, the veteran underwent a VA 
examination in August 2004.  At that time, he complained of 
intermittent rectal bleeding, throbbing pain, and itching.  
He treated his symptoms with hydrocortisone cream, hemorrhoid 
suppositories and Sitz baths.  He further reported flare-ups 
about two to three times per month.  Increased bleeding, 
pain, and itching occurred during such flares.  

Objectively, there was a non-thrombosed, non-bleeding, 
slightly tender external hemorrhoid at approximately the 7 
o'clock position.  There was a minimal amount of nonlinear 
skin tearing just medial to the hemorrhoid, with no active 
bleeding.  No fistulas or definite fissure formation was 
detected.  On digital rectal examination, multiple 
hemorrhoids were palpated just inside the anal orifice.  
There was minimal tenderness and no thromboses of 
hemorrhoids.

The veteran was again examined by VA in April 2006.  He 
continued to complain of rectal bleeding, throbbing pain, 
irritation and itching.  Objectively, there was a non-
thrombosed, non-bleeding, small external hemorrhoid at the 11 
o'clock position.  There was no evidence of fissure.  
Internal hemorrhoids were noted upon digital rectal 
examination, which were tender, with no evidence of bleeding.   

Upon most recent VA examination, the veteran stated that his 
hemorrhoid symptoms were worsening.  He reported episodes of 
bleeding about twice per month, and again endorsed pain and 
itching.  Objective findings were identical to those noted in 
April 2006.  

The veteran further described his hemorrhoid symptomatology 
at his March 2008 videoconference hearing.  He stated that he 
used suppositories, Preparation H, hemorrhoidal cream, and 
baths.  He further indicated that he treated his symptoms 
frequently.  

As detailed above, the veteran has reported that his 
disability picture involves hemorrhoidal bleeding.  In this 
regard, it is acknowledged that the veteran is competent to 
give evidence about the symptoms he experienced.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the fact 
remains that three separate VA examinations all failed to 
show evidence of bleeding.  

The Board finds this absence of objective evidence more 
probative than the veteran's statements.  In so finding, the 
Board does not question the veteran's sincerity in describing 
his symptoms.  Indeed, the Board does not challenge the 
veteran's assertion that his hemorrhoids bleed.  However, 
there is no demonstration that such bleeding is persistent, 
as is required for a grant of the next-higher 20 percent 
rating.  

The competent evidence, as detailed above, also fails to show 
anal fissures.  Therefore, assignment of a 20 percent rating 
is not warranted on this basis.  As the criteria for a 20 
percent rating under DC 7336 have not been satisfied, the 
evidence does not support an increased rating.  Moreover, 
there are no alternate diagnostic codes relevant to the 
disability on appeal.  

In sum, there is no basis for an evaluation in excess of 10 
percent for hemorrhoids for any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

II.  Earlier Effective Date for the Grant of Increased Rating 
for Hemorrhoids

In a November 1971 rating decision, the RO granted 
entitlement to service connection for hemorrhoids and 
assigned a noncompensable evaluation.  The veteran did not 
appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  

In a communication received by the RO on January 11, 1991, 
the veteran requested an increased rating for hemorrhoids.   
However, the noncompensable evaluation was continued in a 
February 1993 rating action.  The veteran appealed that 
decision and the matter ultimately came before the Board in 
February 1999.  The Board denied the claim, continuing the 
noncompensable evaluation.  

The veteran appealed the February 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2000 Order, the Court vacated the February 1999 
Board decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand and for a Stay of  Proceedings (Joint Motion).  

The matter was then remanded by the Board in October 2000 to 
accomplish additional development.  Following such 
development, the matter returned to the Board in November 
2003, at which time a 10 percent evaluation for hemorrhoids 
was granted.  

In a January 2004 rating decision, the RO implemented the 
Board's November 2003 award of an increased rating.  The RO 
assigned an effective date of December 3, 2002, for the 10 
percent evaluation.  

The veteran initiated an appeal as to the effective date of 
his 10 percent rating.  Subsequently, in a December 2004 
rating action, the RO set the effective date for the grant of 
a 10 percent evaluation for hemorrhoids back to January 11, 
1991.  He expressed his disagreement with that effective 
date, culminating in the present appeal.  

Again, the question for consideration is whether the veteran 
is entitled to an effective date prior to January 11, 1991, 
for the grant of a 10 percent rating for hemorroids.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2007).

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(0).  However, 38 C.F.R. § 
3.400(0)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

In the present case, based on the procedural history outlined 
above, the veteran's  claim of entitlement to an increased 
rating for hemorrhoids was received by the RO on January 11, 
1991.  This represents the effective date currently in 
effect.  

Again, 38 C.F.R. § 3.400(0)(2) provides that the effective 
date with respect to an increase in disability will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

Thus, under 38 C.F.R. § 3.400(0)(2), it is necessary to 
determine whether, sometime between January 11, 1990, and 
January 11, 1991, an increase in the veteran's hemorrhoids 
became factually ascertainable.  To do so, the rating 
criteria for the disability at issue must be examined.  

As noted earlier in this decision, to warrant a 10 percent 
rating for hemorrhoids under 38 C.F.R. § 4.114, DC 7336, the 
evidence must demonstrate hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  

The medical evidence of record does not indicate that between 
January 11, 1990, and January 11, 1991, the veteran's 
hemorrhoids were large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
In fact, the medical evidence during the period in question 
does not address the veteran's hemorrhoids.  

Based on the foregoing, the Board concludes that an increase 
in the veteran's allergic rhinitis and sinusitis was not 
factually ascertainable during the period in question.  
Therefore, the provisions of 38 C.F.R. § 3.400(0)(2) cannot 
serve as a basis for an earlier effective date here.  

As the exception provided in 38 C.F.R. § 3.400(0)(2) is thus 
inapplicable, the standard remains that of a comparison 
between the date of receipt of claim or the date entitlement 
arose, with the later of the two serving as the effective 
date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(0).  

As previously noted, in this case the RO received the 
veteran's claim of entitlement to an increased rating for 
hemorrhoids on January 11, 1991.  Thus, that date serves as 
the date of claim.  Although the evidence of record does not 
reveal an exact date upon which the entitlement arose, the 
Board notes that such information is not required in order to 
conclude that the January 11, 1991, date selected by the RO 
is the earliest possible effective date.  

The reason for this is that, if the entitlement arose prior 
to January 11, 1991, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing 
that the entitlement occurred after January 11, 1991, would 
not entitle the veteran to an earlier effective date.

The Board has also contemplated whether any evidence of 
record prior to January 11, 1991, could serve as an informal 
claim in order to entitle the veteran to an earlier effective 
date.  

In consideration of the above, it is noted that any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2007). 

After reviewing the record, the Board concludes that there 
are no testimonial documents submitted prior to January 11, 
1991, indicating an intent to claim entitlement to an 
increased rating for hemorrhoids.  Therefore, assignment of 
an earlier effective date is not possible under 38 C.F.R. § 
3.155.

The Board additionally calls attention to 38 C.F.R. § 3.157, 
which provides that if a formal claim for compensation has 
previously been allowed, or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree, a report of 
examination or hospitalization can be accepted as an informal 
claim for benefits.  

In the present case, there are no reports of examination or 
hospitalization referable to hemorrhoids dated after the 
initial grant of service connection but prior to January 11, 
1991.  Therefore, an earlier effective date is not warranted 
under 38 C.F.R. § 3.157.  

In sum, there is no support for an award of a 10 percent 
rating for hemorrhoids prior to January 11, 1991.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Claims Based on New and Material Evidence

The veteran is claiming entitlement to service connection for 
a shell fragment wound of the right foot, diabetes mellitus, 
peripheral neuropathy, glaucoma, rheumatoid arthritis, and 
Sjogren's syndrome.  However, each of these claims has been 
previously denied in prior unappealed rating decisions.  
Accordingly, the appropriate question for consideration is 
whether new and material evidence has been received to reopen 
the claims.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 38 C.F.R. § 
3.156(a).  Because the veteran filed his claims after this 
date, the new version of the law is applicable in this case.  
Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  

The VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after 
ensuring that the duty to assist the veteran in developing 
the facts necessary for his claim has been satisfied.  See 
Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. 
§ 5103A (West 2002) (eliminates the concept of a well-
grounded claim).

Right Foot

The veteran's claim of entitlement to service connection for 
a shell fragment wound of the right foot was originally 
denied in a November 1971 rating decision that he appealed.  
The matter came before the Board in August 1972, at which 
time the claim was denied.  

While the veteran again raised a claim of entitlement to 
service connection for a shrapnel wound in an August 1990 
communication, the January 1991 rating decision that followed 
did not address that issue.  Moreover, while a January 2002 
rating decision denied a request to reopen a claim of 
entitlement to service connection for a "foot condition," 
that decision specifically addressed pes planus.  Therefore, 
the August 1972 decision is the last final determination as 
to a shell fragment wound.  

The Board in August 1972 considered the veteran's service 
medical records.  Such records did show right foot complaints 
in 1969 relating to an infection but failed to indicate any 
complaints or treatment referable to a shell fragment wound.  
The veteran's separation examination showed normal feet and 
the veteran denied foot trouble in a report of medical 
history completed at that time.  

Following service, the veteran complained of a shrapnel wound 
at an April 1971 VA examination.  The diagnosis at that time 
was "healed shell fragment wound dorsum of the right foot."   
Based on the absence of demonstrated in-service trauma to the 
right foot, the Board denied the claim in August 1972.  That 
decision is final.  See 38 U.S.C.A. § 7104.  

Since August 1972, much evidence has been added to the claims 
folder, including clinical records showing treatment for the 
right foot.  This evidence was not previously before agency 
decisionmakers and is not cumulative or redundant of the 
evidence of record in 1972.  Therefore, it is new under 
38 C.F.R. § 3.156(a).  However, it is not material.  Indeed, 
such evidence does not relate to an unestablished fact 
necessary to substantiate the claim.  

Specifically, the veteran's original claim had been denied 
because there was no showing of any in-service trauma to the 
right foot.  Such evidence remains lacking at the present 
time.  Therefore, material evidence as contemplated under 
38 C.F.R. § 3.156(a) has not here been received.  
Consequently, the request to reopen the previously denied 
claim must fail.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Diabetes, Peripheral Neuropathy, Glaucoma

Turning now to the veteran's diabetes mellitus, peripheral 
neuropathy, and glaucoma claims, it is noted that entitlement 
to service connection for diabetes mellitus and peripheral 
neuropathy had been denied in multiple unappealed rating 
decisions, the last of which was issued in September 2004.  
That decision also denied the glaucoma claim.  The veteran 
did not appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.   

In denying the diabetes claim, the RO in September 2004 noted 
that the evidence of record did not contain any objective 
diagnoses of diabetes mellitus, type II, such as to establish 
a current disability.  Indeed, while the clinical records 
associated with the claims folder at that time did show 
"diabetes mellitus," this was apparently based solely on 
the veteran's reported history.  A VA examiner in August 2001 
commented that he did not understand the basis for a 
diagnosis of diabetes, since the veteran's blood sugars had 
been normal.  

In denying the peripheral neuropathy and glaucoma claims, the 
RO in September 2004 noted that neither disorder was 
demonstrated in the service medical records.  It was 
additionally observed that, since service connection was not 
in effect for diabetes mellitus, there was no possibility of 
an award for peripheral neuropathy and glaucoma on a 
secondary basis.  

Following the last final denial in September 2004, additional 
evidence has been received.  Such evidence includes a 
February 2003 private treatment report containing a diagnosis 
of diabetes mellitus.  Such evidence was not previously 
before agency decisionmakers.  However, even if new, this 
evidence is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim.  

Specifically, it only duplicates earlier documents noting 
diabetes but does not objective show abnormal blood sugar 
readings.  Again, the RO had denied the claim because, 
despite diagnoses of diabetes, there was no objective 
evidence of such disability.  Such evidence remains lacking 
here.  

Moreover, while the recently submitted evidence shows current 
treatment for peripheral neuropathy and glaucoma, it does not 
indicate that such disorders were incurred in active service.  
Therefore, the evidence does not relate to an unestablished 
fact necessary to substantiate those claims, and as such, 
cannot be deemed material here.  



Rheumatoid Arthritis, Sjogren's Syndrome

The Board will now consider whether there is a basis for 
reopening the veteran's claims of entitlement to service 
connection for rheumatoid arthritis and Sjogren's syndrome.  
In this regard, it is noted that entitlement to service 
connection for these disorders had been denied in multiple 
unappealed rating decisions, the last of which was issued in 
January 2005.  The veteran did not appeal that determination 
and it became final.  See 38 U.S.C.A. § 7105.   

In denying the rheumatoid arthritis and Sjogren's syndrome 
claims, the RO in January 2005 noted that the evidence of 
record established current disability but did not show that 
such disabilities were incurred in active service.  The 
medical records then associated with the claims file first 
document arthritis in approximately 1990, about two decades 
following the veteran's separation from active service.  

The evidence also contained private medical reports which 
appear to reflect a 30-year history of rheumatoid arthritis.  
However, the RO determined that such findings were solely 
based on the veteran's reported history.  Regarding Sjogren's 
syndrome, the medical records then associated with the claims 
file first document Sjogren's syndrome in approximately 1995.

Because the evidence added to the record following the last 
final January 2005 rating decision does indicate that 
rheumatoid arthritis or Sjogren's syndrome were incurred in 
active service, an unestablished fact necessary to 
substantiate the claims, such evidence is not material.  

Moreover, while the veteran provided testimony in March 2008, 
and otherwise expressed his belief that his rheumatoid 
arthritis and Sjogren's syndrome are related to active 
service, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

Additionally, to the extent that his statements can be 
implied as contending continuity of symptomatology, this was 
also implied in statements preceding the last final denial.  
Accordingly, his statements would not constititute new 
evidence in this regard.  Again, the evidence in January 2005 
failed to show that rheumatoid arthritis or Sjogren's 
syndrome were incurred in active service.  Such evidence 
remains lacking here.  

In sum, the requirements under 38 C.F.R. § 3.156(a) have not 
been satisfied and the 
request to reopen the previously denied claims of entitlement 
to service connection for a shell fragment wound of the right 
foot, diabetes mellitus, peripheral neuropathy, glaucoma, 
rheumatoid arthritis, and Sjogren's syndrome must be denied.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

IV.  Special Monthly Pension

The veteran claims that he is in need of the aid and 
attendance of another person on a daily basis.  Specifically, 
he explained at his March 2008 videoconference hearing that 
he needed help with his meals, getting dressed, and bathing.  
He stated that his wife had to constantly help him out of the 
bath tub.  She also did the driving, though he would 
occasionally drive a short distance, to a nearby store for 
example.  The veteran also stated that his wife did all of 
the chores, which he was incapable of performing.  He stated 
that he used a walker and that his stamina was poor.  He 
could not stand too long and was unable to make his bed.  

The need for aid and attendance is defined by the regulations 
as helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person. 38 C.F.R. § 
3.351(b).  The veteran will be considered in need of aid and 
attendance if he is (1) blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity. 38 C.F.R. § 3.351(c).

Upon review, the veteran does not meet the first two criteria 
set forth above.  Indeed, VA treatment reports dated in 
October 2007 showed corrected vision of 20/20 in both eyes.  
Moreover, he is not asserting, nor does the evidence show, 
that he is currently living in a nursing home.  Nevertheless, 
SMP can still be granted if the veteran establishes a factual 
need for aid and attendance under the criteria set for in 38 
C.F.R. § 3.352(a).

Under 38 C.F.R. § 3.352(a), the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that he is so helpless as to need regular aid and 
attendance, not that there be a constant need.  

Determinations that he is so helpless as to be in need of 
regular aid and attendance will not be based solely on an 
opinion that his condition is such that it would require him 
to be in bed.  They must be based on the actual requirements 
of personal assistance from others.  38 C.F.R. § 3.352(a).

In the present case, the evidence fails to show that the 
veteran requires personal assistance from others to 
accomplish the daily activities enumerated at 38 C.F.R. 
§ 3.352(a).  For example, at his March 2008 videoconference 
hearing, he stated that while his wife primarily cooked he 
was sometimes capable of making meals if he had to.  
Moreover, he stated that although his wife did most of the 
driving, he was able to make short trips to the store on his 
own.  He also explained that he could shave and toilet 
without assistance. 

Further supporting the conclusion that the veteran is not 
entitled to a grant of SMP based on the need for aid and 
attendance is an October 2007 opinion of a VA examiner.  That 
examiner noted the veteran to be ambulatory and independent 
in the activities of daily living.  As this opinion was 
offered following a review of the claims folder and after a 
physical examination of the veteran, it is found to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion.  

In sum, the evidence fails to establish a factual need for 
aid and attendance under the criteria set for in 38 C.F.R. § 
3.352(a).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

V.  Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's earlier effective date claim arises from his 
disagreement with the effective date assigned at the time of 
the initial grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA as to this issue.

With respect to the new and material claims, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letters provided to the veteran in 
June 2005, July 2005, and April 2006 included the criteria 
for reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claims were previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

The letters discussed above fully addressed all four notice 
elements and were sent prior to the initial RO decisions.  
The letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in September 2006, 
the RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The above discussion addresses all but the veteran's 
increased rating claim.  For an increased-compensation claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

As previously discussed, letters satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) were sent to the 
veteran prior to the initial RO decision that is the subject 
of this appeal.  The letters informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in September 
2006.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied. 

The Board acknowledges that the VCAA letters discussed above 
do not meet the requirements of Vazquez-Flores and are not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, an August 2007 statement of the case set forth 
the diagnostic criteria for the disability at issue and also 
included the provisions of 38 C.F.R. § 4.1, which reference 
impairment in earning capacity as a rating consideration.  
Furthermore, a March 2006 Dingess letter apprised the veteran 
of the need to show the nature and symptoms of his condition 
and the impact of his disability on his employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, at his March 2008 hearing, the 
veteran described how his hemorrhoids affected his daily 
life.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains his post-
service reports of VA and private treatment and examination.  
Moreover, his statements in support of his claim are of 
record, including testimony provided at a March 2008 
videoconference hearing before the undersigned.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for hemorrhoids is denied.

An effective date prior to January 11, 1991, for an award of 
a 10 percent rating for hemorrhoids is denied.

New and material evidence having not been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for a shell fragment wound of the right 
foot is denied.

New and material evidence having not been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for diabetes mellitus is denied.

New and material evidence having not been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for peripheral neuropathy is denied.

New and material evidence having not been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for glaucoma is denied.

New and material evidence having not been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for rheumatoid arthritis is denied.

New and material evidence having not been received, the 
veteran's application to reopen a claim of entitlement to 
service connection for Sjogren's syndrome is denied.

Special monthly pension based on the need for aid and 
attendance is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


